Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
	This action is in response to the papers filed February 16, 2021. 

Amendments
           Applicant's response and amendments, filed February 16, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claim 4, and amended Claims 1-3, 5, and 9.
	Claims 1-3 and 5-12 are pending and under consideration. 
	
Priority
The application is a division of application 15/308,915 filed on November 4, 2016, which is a 371 of PCT/US2015/029612 filed on May 7, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/061,370 filed on October 8, 2014 and 61/990,698 filed on May 8, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
The phrase “replacing” appears to be an arbitrary and subjective determination. Instant claims and specification fail to disclose what objective numerical value of transplanted stem cells are required to be in the recipient subject/patient so as to objectively fulfill and achieve “replacing”. To put it another way, how little or how much of the patient’s stem cell population may be chimeric, yet also fulfill the instant claims?
Instant specification discloses “[T]he replacement could reach about 90% through repeated mobilization conditioning-based transplantations” [0072], but doesn’t actually disclose how many repeating steps, nor how many transplant stem cells are administered at each transplant step. 
Instant specification discloses “about 65% transplantation efficiency after multiple repetitions”, but doesn’t actually disclose how many repeating steps, nor how many transplant stem cells are administered at each transplant step, as compared to results achieved in [0072], nor whether “transplantation efficiency” is to be synonymous with ‘% replacement’. 
Instant specification discloses that transplantation efficiency can be as little as 17%, 22%, 31%, 32%, 35%, 38%, 40%, etc…([0096], Table 1). Thus, it is clear that there are variable numerical values from which one might arbitrarily and subjectively conclude a modicum of ‘replacement’. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).

The Examiner further notes that the preamble merely recites “replacing endogenous stem cells”; whereas, step (c) recites replacing endogenous stem cells in reference to the vacant bone marrow niches. Those of ordinary skill in the art immediately recognize that stem cells naturally engraft at a plurality of different anatomical sites. Thus, here too, there appears to be an arbitrary and subjective determination as to what anatomical site is to be measured from which a determination of ‘replacement’ is made. 

The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

2. 	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant has amended independent Claim 1 to recite a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition comprising replacing endogenous stem cells with transplant stem cells by:
(a) administering at least one stem cell mobilization agent to the subject, 
wherein a target the endogenous stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches;
(b) removing the mobilized target endogenous stem cells from the subject, 
wherein competition for vacant bone marrow niches is reduced;
(c) administering genetically engineered replacement transplant stem cells to the subject,
wherein the genetically engineered replacement transplant stem cells engraft into the vacant bone marrow niches in the subject replacing endogenous stem cells; and
(d) repeating steps (a)-(c) two or more times;

subject.

	Instant amended claims recite the functional properties of: 
i) “replacing endogenous stem cells with transplant stem cells”; 
ii) administering the mobilization agent such that the endogenous stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches; 
iii) removing the mobilized target endogenous stem cells from the subject, so as to create a condition in which competition for vacant bone marrow niches is reduced; and 
iv) administering transplant stem cells that necessarily engraft into the vacant bone marrow niches in the subject, thereby replacing endogenous stem cells.
At issue for the purpose of written description requirements is the written description of the required action-taking steps so as to necessarily and predictably achieve each of the recited functional properties of the claimed method.  

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in IDS) is considered closest relevant prior art for having taught a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition, e.g. cirrhosis of the liver, the method comprising:
(a) administering at least one stem cell mobilization agent to the subject, wherein a target stem cell population, to wit, CD34+ HSCs, migrates from host bone marrow niches into the subject's blood;
(b) removing the mobilized target stem cells, to wit, CD34+ HSCs, from the subject;

(d) repeating steps (a)-(c), a treatment cycle, three times (pg 1583, col. 2, last ¶; Figure 1).
Yannaki et al do not teach the method comprises the step of myeloablation conditioning of the subject. 
On its face, it would appear that Yannaki et al perform each of the recited action-taking steps of the instantly claimed method, but for the use of genetically modified stem cells. However, instant claims reasonably encompass an enormous genus of genetic modifications, and there is no objective evidence of record in the specification that the genetic modification is causal for the recited functional property of engrafting into vacant bone marrow niches. Rather, the specification discloses that the transplanted or replacement [non-genetically modified] HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Thus, it is considered that said genetic modification is not causal of the recited functional property of engrafting into vacant bone marrow niches. 

On its face, it would appear that Yannaki et al perform each of the positively recited action-taking steps of the instantly claimed method, but for failing to use Applicant’s instant verbiage and functional properties recited in the ‘wherein’ clauses. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
However, Applicant argues that because Yannaki et al do not use the instant verbiage and/or is silent to the instantly recited functional properties, Yannaki et al do not teach the instantly recited method. 

Regarding the preamble to achieve the functional property of “replacing endogenous stem cells with transplant stem cells”, the phrase “replacing” appears to be an arbitrary and subjective determination. Instant claims and specification fail to disclose what objective numerical value of transplanted stem cells are required to be in the recipient subject/patient so as 
Instant Claim 1, step (d), recites at least two repeating steps, and thus at least three administrations of the transplant stem cells. 
Thus, either the functional property of achieving the “replacing endogenous stem cells with transplant stem cells” presently recited is a functional property that is necessarily inherent of and naturally flows from the step of having performed the steps of mobilizing, removing (leukapheresis) and administering (infusion), or it is not. 
To the extent that it is not, then the instant claims are considered to lack adequate written description for failing to recite the additional method step(s) that is/are necessary and sufficient to cause the recited functional language. 
The limitation “replacing endogenous stem cells with transplant stem cells” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the positively recited action-taking steps of (a) administering a mobilization agent, (b) removing mobilized stem cells, and (c) administering transplant stem cells, so it is unknown what other method step is to provide the required functional characteristic. 
Yannaki et al taught the HSCs were administered via infusion, per the [conventional] leukapheresis and infusion protocol (pg 1584, col. 1), including whereby the steps are repeated at least three times (pg 1584, col. 1, “three courses of mobilization-leukapheresis-infusion”).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Thus, it is considered that the action-taking step of Yannaki et al to administer a sufficient amount of the hematopoietic stem cells to the subject, inherently, naturally, and necessarily fulfills the instantly recited verbiage of “transplant stem cells” and “replacing endogenous stem cells”, even though Yannaki et al do not state this result ipsis verbis. 

Applicant has argued that is unlikely that a significant portion of the reinfused endogenous stem cells of Yannaki et al repopulate the bone marrow niche. Applicant fails to provide objective evidence to support this assertion, nor is there any objective numerical value basis upon which “significant portion” is to be referenced. Rather, “significant portion” appears to be Applicant’s arbitrary and subjective opinion.
Instant specification fails to disclose a first transplant stem cell population obtained from the mobilized stem cell population that is not capable of “replacing endogenous stem cells” and/or is not capable of competing with remaining endogenous circulating HSCs to occupy the available niches in the bone marrow, as opposed to a second transplant stem cell population obtained from the mobilized stem cell population that is capable of “replacing endogenous stem cells” and/or is capable of competing with remaining endogenous circulating HSCs to occupy the available niches in the bone marrow.
Instant specification discloses “[T]he replacement could reach about 90% through repeated mobilization conditioning-based transplantations” [0072], but doesn’t actually disclose how many repeating steps, nor how many transplant stem cells are administered at each transplant step. 
Instant specification discloses “about 65% transplantation efficiency after multiple repetitions”, but doesn’t actually disclose how many repeating steps, nor how many transplant stem cells are administered at each transplant step, nor as compared to results achieved in [0072], nor whether “transplantation efficiency” is to be synonymous with ‘% replacement’. 

The Examiner further notes that the preamble merely recites “replacing endogenous stem cells”; whereas, step (c) recites replacing endogenous stem cells in reference to the vacant bone marrow niches. Thus, here too, there appears to be an arbitrary and subjective determination as to what anatomical site is to be measured from which a determination of ‘replacement’ is made. Those of ordinary skill in the art immediately recognize that stem cells naturally engraft at a plurality of different anatomical sites.
Applicant has argued, for example, that the goal of Yannaki et al is to populate the damaged liver with the endogenous stem cells. It is unlikely that a significant portion of the reinfused endogenous stem cells repopulate the bone marrow niche. However, instant claims are 
Yannaki et al taught that “[V]arious stem cell populations have been described to contribute to liver regeneration and there is accumulating evidence for the participation of HSCs in this process.” (Abstract). Thus, even to the extent that Yannaki et al is wanting at least some proportion of the administered HSCs to populate the diseased liver, do these liver-populated HSCs fulfill the instant preamble?
Yannaki et al taught the HSCs were administered via infusion, per the [conventional] leukapheresis and infusion protocol (pg 1584, col. 1). Of the systemically administered HSCs, even considering subtraction of those [unknown value] HSCs that populate the liver, the remaining systemically administered HSCs would appear to have the ability to “compete with remaining endogenous circulating HSCs to occupy the available niches in the bone marrow”, as disclosed in [0094], as there is no objective evidence to the contrary that the patient’s own administered transplant HSCs are somehow incapable of competing with the remaining circulating HSCs. There is no objective evidence that all of the administered HSCs of Yannaki et al only engraft within the liver, to the exclusion of any other anatomical site, including the bone marrow niches.
Instant specification fails to disclose a first transplant stem cell population obtained from the mobilized stem cell population that is not capable of “replacing endogenous stem cells” and/or is not capable of competing with remaining endogenous circulating HSCs to occupy the available niches in the bone marrow, as opposed to a second transplant stem cell population obtained from the mobilized stem cell population that is capable of “replacing endogenous stem cells” and/or is capable of competing with remaining endogenous circulating HSCs to occupy the available niches in the bone marrow.

Regarding the preamble and the step (c) administering, Applicant argues that Yannaki et al. did not transplant stem cells, but rather reinfused endogenous stem cells. Thus, it appears that Applicant is attempting to define a first stem cell population that is a “replacing” stem cell 
It also appears that Applicant is attempting to define a first stem cell population that is a “replacing” stem cell population described as being “transplant stem cells”, as opposed to some other stem cell population that is not a “replacing” stem cell population nor “transplant stem cells”, even though all such cells of the instant claim and the cited prior art are hematopoietic stem cells, for example. Shakespeare: “..a rose by any other name would smell as sweet” (quote from “Romeo and Juliet”).
To the extent that Applicant appears to be arguing some hypothetical distinction between “infusion” as opposed to “transplant”, Applicant fails to point to support in the specification that objective and clearly defines and mutually excludes “infusion” from “transplant”. 
Rather, in light of the specification, the administration step may be performed intravenously, intramuscularly, intraperitoneally, intrathecally, intrapleurally, or even subcutaneously [0054, 57]. The specification fails to disclose administering the stem cells to the bone marrow, but rather, for example, administered by intravenous injection ([0095], “bone marrow transplantation by tail-vein injection”; [0094], “transplant or replacement HSCs are administered by conventional intravenous injection/infusion).
Yannaki et al taught the HSCs were administered via infusion, per the [conventional] leukapheresis and infusion protocol (pg 1584, col. 1). Thus, there is no clear objective evidence distinguishing the HSCs being administered by conventional art-recognized means, to wit, infusion, as per Yannaki et al, so as to absolutely and objectively prohibit and exclude said thus-administered HSCs from being “transplant stem cells” and/or being incapable of naturally achieving the recited functional property of “replacing endogenous stem cells”’, as now recited in the instant claims. 
	While the specification discloses “[A] sufficient number of transplant or replacement HSCs is administered by conventional i.v. (syn. intravenous)/infusion” [0094], neither the instant claims nor the specification recite/disclose what objective  value is “sufficient”, as opposed to insufficient, so as to achieve the now-recited functional property of “replacing endogenous stem cells with transplant stem cells”. 

Regarding the step (a) administering the mobilization agent such that the endogenous stem cell population migrates from host bone marrow niches into the subject's blood forming vacant bone marrow niches, the recitation implies that the host bone marrow niche vacancy is a result-effective variable dependent upon the type and/or concentration and/or administration regimen to administer said mobilization agent. To put it another way, the claim would seem to imply that not all mobilization agents, not all concentrations, and/or not all administration protocol regimens will necessarily and predictably achieve the functional property of “forming vacant bone marrow niches”, even though said mobilization agent achieves promoting the migration of endogenous stem cells into the subject’ blood. 
Instant claims are enormously broad for the genus of a multitude of different mobilization agent structures, their corresponding working concentration(s) that achieves promoting the migration of endogenous stem cells into the subject’ blood, and/or an enormous genus of administration regimens to administer said mobilization agent(s). Instant claims denote that a different sub-genus of different mobilization agent structures, their corresponding working concentration(s), and/or administration regimens are required to necessarily and predictably yield a different functional property, to wit, “forming vacant bone marrow niches”. 
Thus, either the functional property of achieving the “forming vacant bone marrow niches” presently recited is a functional property that is necessarily inherent of and naturally flows from the step of having promoted the migration of endogenous stem cells into the subject’s blood with the mobilization agent, or it is not. 
To the extent that it is not, then the instant claims are considered to lack adequate written description for failing to recite the method step(s) that is/are necessary and sufficient to cause the recited functional language. 
The limitation “forming vacant bone marrow niches” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the step (a) administering the mobilization agent so as to promote the migration of the endogenous stem cells from the host bone marrow niches into the subject’s blood, so it is unknown what other method step is to provide the required functional characteristic. 
Instant specification discloses mobilization agents such as IL-17, AMD3100, and G-CSF [0011].

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Thus, it is considered that the action-taking step of Yannaki et al to administer a sufficient amount of the mobilization agent so as to promote the migration of the endogenous stem cells from the host bone marrow niches into the subject’s blood, inherently, naturally, and necessarily achieves the instantly recited verbiage of the wherein clause “competition for vacant bone marrow niches is reduced”, even though Yannaki et al do not state this result ipsis verbis. 
Instant specification fails to disclose a first mobilization agent concentration that achieves promoting the migration of endogenous stem cells into the subject’s blood, but not “forming vacant bone marrow niches”, as opposed to a second mobilization agent concentration that achieves promoting the migration of endogenous stem cells into the subject’s blood and necessarily and predictably achieves “forming vacant bone marrow niches”. 
Instant specification fails to disclose a first mobilization agent administration regimen that achieves promoting the migration of endogenous stem cells into the subject’s blood, but not “forming vacant bone marrow niches”, as opposed to a second mobilization agent administration regimen that achieves promoting the migration of endogenous stem cells into the subject’s blood and necessarily and predictably achieves “forming vacant bone marrow niches”. 

Regarding the step (b) removing the mobilized endogenous stem cells from the subject, so as to create a condition in which competition for vacant bone marrow niches is reduced, the claim is broad for reasonably encompassing removal of no specific number, however small, of endogenous mobilized stem cells that are to be removed, and no specific numerical value by “competition for vacant bone marrow niches is reduced”. The recitation implies that the host bone marrow niche vacancy is a result-effective variable dependent upon the number of mobilized endogenous stem cells are removed from the subject. To put it another way, the claim 
Thus, either the functional property of achieving the “competition for vacant bone marrow niches is reduced” presently recited is a functional property that is necessarily inherent of and naturally flows from the step of having removed the endogenous stem cells that had migrated into the subject’ blood with the mobilization agent, or it is not. 
To the extent that it is not, then the instant claims are considered to lack adequate written description for failing to recite the method step(s) that is/are necessary and sufficient to cause the recited functional language. 
The limitation “competition for vacant bone marrow niches is reduced” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the step (b) removing the mobilized endogenous stem cells from the subject, so it is unknown what other method step is to provide the required functional characteristic. 
Instant specification discloses the mobilized endogenous stem cells can be removed via apheresis [0009, 41]. Yannaki et al taught the step of removing the endogenous mobilized stem cells from the subject (e.g. pg 1583, col. 2, per art-recognized, standard “leukapheresis”; pg 1584, col. 1, “mobilization-leukapheresis”, “three courses of mobilization-leukapheresis”). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Thus, it is considered that the action-taking step of Yannaki et al to remove the mobilized stem cells from the subject inherently, naturally, and necessarily achieves the instantly recited verbiage of “competition for vacant bone marrow niches is reduced”, even though Yannaki et al do not state this result ipsis verbis. 
Instant specification fails to disclose a first removing step that achieves removing the endogenous stem cells that had migrated into the subject’s blood, but does not achieve “competition for vacant bone marrow niches is reduced”, as opposed to a second removing step  and necessarily and predictably achieves “competition for vacant bone marrow niches is reduced”. 
Instant specification fails to disclose a first number of mobilized endogenous stem cells in the subject’s blood that may be removed, yet do not achieve “competition for vacant bone marrow niches is reduced”, as opposed to a second number of mobilized endogenous stem cells in the subject’s blood that may be removed and necessarily and predictably achieves “competition for vacant bone marrow niches is reduced”. 

Regarding the step (c) administering transplant stem cells to the subject, said transplant stem cells that necessarily engraft into the vacant bone marrow niches in the subject, and thereby replacing endogenous stem cells, the claim is broad for reasonably encompassing removal of no specific number, however small, of transplant stem cells that are to administered, and no specific numerical value by which the endogenous stem cells are to be replaced. The recitation implies that the engraftment of host bone marrow niche vacancy and/or ‘replacing endogenous stem cells’ is/are, respectively, a result-effective variable dependent upon the number of [transplant] stem cells and/or the type of [transplant] stem cell that are administered to the subject. To put it another way, the claim would seem to imply that not all amounts/cell numbers and/or not all types of [transplant] stem cells will necessarily and predictably achieve the functional property of ‘engrafting into the vacant bone marrow niches in the subject’ and/or ‘replacing endogenous stem cells’ in the subject, even though the art routinely practices the step of transplanting therapeutic stem cells to a subject. The recitation also implies that the engraftment of host bone marrow niche vacancy and/or ‘replacing endogenous stem cells’ is/are, respectively, a result-effective variable dependent upon how and/or where the ‘transplant stem cells’ are to be administered. 
Thus, either the functional property of achieving the “engraft into vacant bone marrow niches” and/or ‘replacing endogenous stem cell’ presently recited is a functional property that is necessarily inherent of and naturally flows from the step of having administered the transplant stem cells, regardless of cell type, cell number and/or anatomical location of administration, or it is not. 

The limitations “engraft into vacant bone marrow niches” and/or ‘replacing endogenous stem cell’ merely states functional characteristics without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the step (c) administering transplant stem cells, so it is unknown what other method step is to provide the required functional characteristic. 
The claims are broad for reasonably encompassing an enormous genus of different transplant stem cell types, whereby the instant specification discloses the stem cells may be embryonic stem cells, bone marrow stem cells, adipose stem cells (which would include mesenchymal stem cells), blood stem cells [0041], neural stem cells [0048], more preferably hematopoietic stem cells [0044]. 
The claims are broad for reasonably encompassing an enormous genus of different cell number values for each of the corresponding transplant stem cell types. The specification discloses generically “[A] sufficient number of transplant or replacement HSCs is administered” [0094], without actually disclosing the cell number. The only actual value explicitly disclosed in the specification is an embodiment of administering 7x10^6 or 2.5x10^7 bone marrow cells [0095]. 
The claims are broad for reasonably encompassing a plurality of different anatomical administration steps, e.g. intravenously, intramuscularly, intraperitoneally, intrathecally, intrapleurally, or even subcutaneously [0054, 57]. The specification discloses a working example whereby said bone marrow cells are administered to the subject intravenously (“bone marrow transplantation by tail-vein injection”). Applicant argues that the instant claims are directed to transplanting therapeutic cells to a subject’s bone marrow; however, instant claims fail to recite and/or require administration of the cells to the subject’s bone marrow. 
The specification fails to disclose a nexus between the transplant stem cell types, to wit, embryonic stem cells, adipose stem cells (which would include mesenchymal stem cells), and neural stem cells, their corresponding effective cell numbers, and the corresponding anatomical location/administration route, respectively, so as to necessarily and predictably achieve “engraft into vacant bone marrow niches” and/or ‘replacing endogenous stem cell’.

One might consider the instant specification provides adequate written description for the administration of bone marrow stem cells and hematopoietic stem cells, administered intravenously, to predictably and sufficiently achieve “engraft into vacant bone marrow niches” and/or ‘replacing endogenous stem cell’ required by the instantly claimed method. 
Applicant argues that Yannaki et al do not teach the transplanted stem cells are conducive to repopulating the bone marrow niche, simply because Yannaki et al does not provide any data that indicates bone marrow localization of the reinfused endogenous stem cells. However, Yannaki et al taught the step of removing the endogenous mobilized stem cells from the subject (e.g. pg 1583, col. 2, per art-recognized, standard “leukapheresis”; pg 1584, col. 1, “mobilization-leukapheresis”, “three courses of mobilization-leukapheresis”). Yannaki et al taught the administration of at least 2x10^6 hematopoietic stem cells, although the intended target cell dose was 5x10^6 HSCs (pg 1584, col. 2), administered via infusion, which is immediately recognized by the ordinary artisans to mean intravenous administration, as such is the conventional HSC transplantation administration route. 
The instant specification discloses that the egress of hematopoietic stem cells (HSCs) from bone marrow creates empty niches that are ready to host in-coming HSCs. The egress of HSCs can be dramatically increased by mobilization using G-CSF. This leads to increased numbers of HSCs in the peripheral blood and increased empty niches in the bone marrow. The transplanted or replacement HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Embodiments of HSCs include CD34+ HSCs [0046, 82]. 
Yannaki et al taught a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition, e.g. cirrhosis of the liver, the method comprising:

(b) removing the mobilized target stem cells, to wit, CD34+ HSCs, from the subject; and
(c) administering an effective amount of replacement stem cells, to wit, CD34+ HSCs, to the subject.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Thus, absent objective evidence to the contrary, vacant bone marrow niches are naturally present in the subject after the G-CSF mobilization treatment, and the administered CD34+ HSCs of Yannaki et al will naturally achieve the instantly recited functional properties of engrafting into the vacant bone marrow niches in the subject, even though Yannaki et al do not state this result ipsis verbis.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art CD34+ HSCs do not inherently possess the same functional properties as the instantly claimed replacement stem cells. The instant specification only discloses that hematopoietic stem cells, in particular CD34+ HSCs, achieve the instantly recited functional properties of competing for vacant bone marrow niches, and the ability to engraft into the vacant bone marrow niches. 
The instantly recited method step of (a) administering a stem cell mobilization agent to the subject so as to cause endogenous stem cells to migrate from the bone marrow niches into the subject’s blood, and thereby forming vacant bone marrow niches, is indistinguishable from the stem cell mobilization step taught by Yannaki et al. 

The instantly recited step of (c) administering transplant stem cells to the subject, wherein said transplant stem cells engraft into the vacant bone marrow niches in the subject, thereby replacing endogenous stem cells, is indistinguishable from the administering step via art-recognized/conventional infusion taught by Yannaki et al, but for the use of genetically modified transplant stem cells. See discussion supra in which it is considered that genetic modification is not the causal step that transforms a hematopoietic stem cell incapable of engrafting into the vacant bone marrow niches and/or incapable of competing with endogenous stem cells and/or incapable of replacing endogenous stem cells into a hematopoietic stem cell that is now capable of engrafting into the vacant bone marrow niches and/or now capable of competing with endogenous stem cells and/or now capable of replacing endogenous stem cells.

Applicant argues that it is unlikely that a significant portion of the reinfused endogenous stem cells of Yannaki et al repopulate the bone marrow niche; however, instant claims neither require nor recite “a significant portion” of the reinfused endogenous stem cells repopulate the bone marrow niche. The Examiner notes that “a significant portion” itself appears to be an arbitrary and subjective determination. 

Applicant argues that Yannaki et al do not teach the timing of reinfusion by the endogenous stem cells; however, instant claims place no requirement as to when the cells are to be administered to the subject after the removal step. Instant specification fails to disclose a first transplant stem cell administration timing regimen that is incapable of achieving ‘engraft into the vacant bone marrow niches’, incapable of competing with endogenous stem cells for vacant bone marrow niches, and/or incapable of replacing endogenous stem cells, as opposed to a second transplant stem cell administration timing regimen that is now capable of achieving ‘engraft into the vacant bone marrow niches’, is now capable of competing with endogenous stem cells for vacant bone marrow niches, and/or is now capable of replacing endogenous stem cells. 
The specification fails to disclose a nexus between the transplant stem cell administration timing regimen, the transplant stem cell types, including but not limited to, embryonic stem cells, 

Applicant argues that the reinfused endogenous cells are not "transplant cells" and the availability of the bone marrow niche for repopulation of reinfused cells is not a necessary result of the Yannaki et al. protocol. In the absence of conclusive data and given the biological complexities the inherent replacement of cells in the bone marrow niche is speculation. To the extent that Applicant argues “biological complexities”, Applicant is reminded that instantly claimed method encompasses an enormous genus of “non-cancerous” conditions, each of which will necessarily and naturally have its own ‘biological complexity’. 
The specification fails to disclose a nexus between the ‘biological complexity’ of a first non-cancerous condition so as to inform the ordinary artisan of the required transplant stem cell administration timing regimen, the transplant stem cell types, including but not limited to, embryonic stem cells, adipose stem cells (which would include mesenchymal stem cells), and neural stem cells, their corresponding effective cell numbers, and the corresponding anatomical location/administration route, respectively, so as to necessarily and predictably achieve “engraft into vacant bone marrow niches” and/or ‘replacing endogenous stem cell’.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

	 The limited information disclosed in the specification is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials and/or action-taking steps, to wit, the enormous genus of mobilization agents 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the 35 U.S.C. 112(a), first paragraph, lack of adequate written description rejection presented above and the following 35 U.S.C. 103 art rejections. For the sake of compact prosecution, all issues relating to the instant application will be set forth. The art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.
As discussed above, on its face, it would appear that Yannaki et al perform each of the positively recited action-taking steps of the instantly claimed method, but for failing to use Applicant’s instant verbiage and functional properties recited in the ‘wherein’ clauses. 
As previously discussed in the prior Office Action, "Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art CD34+ HSCs do not inherently possess the same functional properties as the instantly claimed replacement stem cells. As discussed above, the instant specification only discloses that hematopoietic stem cells, in particular CD34+ HSCs, achieve the instantly recited functional properties of competing for vacant bone marrow niches, and the ability to engraft into the vacant bone marrow niches. 
The subject population of Yannaki et al is reasonably encompassed by the instantly recited ‘non-cancerous condition’. 
Yannaki et al performed the mobilization step, the removal step, the administration step, and the repeating step, nor did Yannaki et al perform a myoablation step, as required by the instantly claimed method steps. Thus, it is the Examiner’s position that Yannaki et al fulfill the broadly recited action-taking steps of the instant independent claim. 
As discussed above, there is no objective evidence of record in the specification that the genetic modification is causal for the recited functional property of engrafting into vacant bone marrow niches. Rather, the specification discloses that the transplanted or replacement [non-genetically modified] HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Thus, it is considered that said genetic modification is not causal of the recited functional property of engrafting into vacant bone marrow niches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1-3, 5-6, 9, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in IDS) in view of Muller et al (U.S. 2006/0084172).
Determining the scope and contents of the prior art.
With respect to Claim 1, Yannaki et al is considered relevant prior art for having taught a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition, e.g. cirrhosis of the liver, the method comprising:
(a) administering at least one stem cell mobilization agent to the subject, wherein a target stem cell population, to wit, CD34+ HSCs, migrates from host bone marrow niches into the subject's blood;
(b) removing the mobilized target stem cells, to wit, CD34+ HSCs, from the subject;
(c) administering an effective amount of replacement stem cells, to wit, CD34+ HSCs, to the subject; and
(d) repeating steps (a)-(c), a treatment cycle, three times (pg 1583, col. 2, last ¶; Figure 1).
Yannaki et al do not teach the method comprises the step of myeloablation conditioning of the subject. 
The instant specification discloses that the egress of hematopoietic stem cells (HSCs) from bone marrow creates empty niches that are ready to host in-coming HSCs. The egress of HSCs can be dramatically increased by mobilization using G-CSF. This leads to increased numbers of HSCs in the peripheral blood and increased empty niches in the bone marrow. The transplanted or replacement HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Embodiments of HSCs include CD34+ HSCs [0046, 82]. 
Thus, absent objective evidence to the contrary, the CD34+ HSCs of Yannaki et al will naturally achieve the instantly recited functional properties. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art CD34+ HSCs do not inherently possess the same functional properties as the instantly claimed replacement stem cells. As discussed above, the instant specification only discloses that hematopoietic stem cells, in particular CD34+ HSCs, achieve the instantly recited functional properties of competing for vacant bone marrow niches, and the ability to engraft into the vacant bone marrow niches. 

Yannaki et al do not teach that the replacement stem cells administered to the subject are genetically engineered replacement stem cells.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Muller et al is considered relevant prior art for having disclosed a method of treating a non-cancerous condition, e.g. chirrhosis of the liver (claim 8), the method comprising the step of administering to the subject hematopoietic stem cells (claim 10) that have been genetically engineered (claim 5, “transforming the…stem cell…with a defined foreign nucleic acid”).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in stem cell biology, medicine, anatomy and physiology, genetics and gene therapy, and stem cell therapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to modify the replacement stem cells of Yannaki et al to further comprise a genetically engineered foreign nucleic acid, as disclosed by Muller et al, with a reasonable expectation of success, the artisan being motivated to genetically engineer the replacement stem cells because Muller et al disclosed that replacement stem cells used in methods of treating a non-cancerous 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first replacement hematopoietic stem cell, as taught by Yannaki et al, with a second, genetically engineered hematopoietic stem cell, as disclosed by Muller et al, in a method of non-cytotoxic stem cell transplantation for the treatment of a non-cancerous condition with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first replacement hematopoietic stem cell with a second, genetically engineered hematopoietic stem cell in a method of non-cytotoxic stem cell transplantation for the treatment of a non-cancerous condition because Muller et al disclosed that replacement stem cells used in methods of treating a non-cancerous disease, e.g. cirrhosis of the liver, may be genetically engineered to express a selectable marker or a therapeutic gene. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Yannaki et al taught the stem cells are removed by apheresis (syn. leukaphereses; pg 1583, col. 2, last ¶, “two consecutive leukaphareses in each mobilization round”) before administering the replacement stem cells. 
With respect to Claim 3, Yannaki et al taught wherein the replacement stem cells are autologous (isolated from the patient) (pg 1583, col. 2, last ¶).
Muller et al disclosed the replacement stem cells are autologous (claim 7).
With respect to Claim 5, Yannaki et al taught wherein the replacement stem cells are hematopoietic stem cells, to wit, CD34+ HSCs (pg 1583, col. 2, last ¶).
Muller et al disclosed wherein the replacement stem cells are hematopoietic stem cells (claim 10). 
With respect to Claim 6, Yannaki et al taught the mobilization agent is G-CSF (pg 1583, col. 2, last ¶).
With respect to Claim 9, Muller et al disclosed wherein the genetically modified replacement stem cells comprise a heterologous expression cassette, the foreign nucleic acid being operably linked to a suitable regulatory element ([0016], claim 5).
With respect to Claim 11, Muller et al disclosed wherein the expression cassette encodes a therapeutic protein [0016].
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Yannaki’s statement “performing repeated mobilization courses with reinfusion” clearly shows that Yannaki et al. did not transplant stem cells, but rather reinfused endogenous stem cells in a "boost infusion method" to maximize the concentration of endogenous stem cells in the circulation. Yannaki et al do not describe stem cell transplantation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Yannaki et al is considered relevant prior art for having taught a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition, e.g. cirrhosis of the liver, the method comprising:
(a) administering at least one stem cell mobilization agent to the subject, wherein a target stem cell population, to wit, CD34+ HSCs, migrates from host bone marrow niches into the subject's blood;
(b) removing the mobilized target stem cells, to wit, CD34+ HSCs, from the subject;
(c) administering an effective amount of replacement stem cells, to wit, CD34+ HSCs, to the subject; and
(d) repeating steps (a)-(c), a treatment cycle, three times (pg 1583, col. 2, last ¶; Figure 1).
To the extent that Applicant appears to be arguing some hypothetical distinction between “infusion” as opposed to “transplant”, Applicant fails to point to support in the specification that objective and clearly defines and mutually excludes “infusion” from “transplant”. 
Rather, instant specification discloses the transplant or replacement HSCs are administered by conventional intravenous injection/infusion (e.g. [0094], pg 27, lines 1-2). Yannaki et al taught the HSCs were administered via infusion, per the [conventional] leukapheresis and infusion protocol (pg 1584, col. 1). Thus, there is no clear objective evidence distinguishing the HSCs being administered by conventional art-recognized means, to wit, infusion, as per Yannaki et al, absolutely prohibiting and excluding said thus-administered HSCs from being ‘transplant’, as now recited in the instant claims. 
	 

Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner is unable to find a copy of Exhibit A in the papers filed February 16, 2021. Thus, Applicant has not provided the Examiner with Exhibit A in order to perform a meaningful review. 
As a second matter, instant specification fails to disclose that “stem cell transplantation” is limited solely to subjects/patients for whom the abnormal blood-forming stem cells are to be replaced with healthy stem cells. In fact, [0095] discloses using healthy inbred mice as the recipients of stem cell transplantation (“prior to bone marrow transplantation”). 
Thus, it appears that Applicant is attempting to redefine the terms of the instant claims, support for which is not provided in the instant specification. 
	 
Applicant argues that Yannaki et al do not teach the transplanted stem cells are conducive to repopulating the bone marrow niche, because Yannaki et al does not provide any data that indicates bone marrow localization of the reinfused endogenous stem cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant specification discloses that the egress of hematopoietic stem cells (HSCs) from bone marrow creates empty niches that are ready to host in-coming HSCs. The egress of HSCs can be dramatically increased by mobilization using G-CSF. This leads to increased numbers of HSCs in the peripheral blood and increased empty niches in the bone marrow. The transplanted or replacement HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Embodiments of HSCs include CD34+ HSCs [0046, 82]. 
Yannaki et al taught a method of non-cytotoxic stem cell transplantation in a subject for treatment of a non-cancerous condition, e.g. cirrhosis of the liver, the method comprising:
(a) administering at least one stem cell mobilization agent to the subject, to wit, G-CSF, wherein a target stem cell population, to wit, CD34+ HSCs, migrates from host bone marrow niches into the subject's blood;
(b) removing the mobilized target stem cells, to wit, CD34+ HSCs, from the subject; and

Thus, absent objective evidence to the contrary, vacant bone marrow niches are naturally present in the subject after the G-CSF mobilization treatment, and the administered CD34+ HSCs of Yannaki et al will naturally achieve the instantly recited functional properties of engrafting into the vacant bone marrow niches in the subject.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art CD34+ HSCs do not inherently possess the same functional properties as the instantly claimed replacement stem cells. As discussed above, the instant specification only discloses that hematopoietic stem cells, in particular CD34+ HSCs, achieve the instantly recited functional properties of competing for vacant bone marrow niches, and the ability to engraft into the vacant bone marrow niches. 
The instantly recited method step of (i) administering a stem cell mobilization agent to the subject so as to cause endogenous stem cells to migrate from the bone marrow niches into the subject’s blood, and thereby forming vacant bone marrow niches, is indistinguishable from the stem cell mobilization step taught by Yannaki et al. 
The instantly recited method step of (ii) removing the mobilized endogenous stem cells from the subject, thereby reducing competition for vacant bone marrow niches, is indistinguishable from leukapheresis-mediated stem cell removal step taught by Yannaki et al. 
The instantly recited step of (iii) administering stem cells to the subject, wherein said stem cells engraft into the vacant bone marrow niches in the subject, thereby replacing endogenous stem cells, is indistinguishable from the administering step via art-recognized/conventional infusion taught by Yannaki et al. 
Yannaki et al do not teach the stem cells are genetically modified; however, in light of the specification’s disclosure, said genetic modification is not considered to be causal of the 

Applicant argues that the explicit purpose of Yannaki et al is to populate the damaged liver with the endogenous stem cells. It is unlikely that a significant portion of the reinfused endogenous stem cells repopulate the bone marrow niche. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims are directed to the treatment of an enormous genus of non-cancerous conditions in a subject, for which the damaged liver conditions of Yannaki et al’s patients fulfill. 
As a second matter, instantly claimed method does not prohibit the administered HSCs from also populating a damaged tissue or organ in the recipient subject. 
As a third matter, arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Applicant has provided no objective evidence to show that the administered HSCs of Yannaki et al are not only incapable of, but also failed to repopulate a vacant bone marrow niche. 
As a fourth matter, instant claims neither require nor recite “a significant portion” of the reinfused endogenous stem cells repopulate the bone marrow niche. 

Applicant argues that Yannaki et al do not teach the timing of reinfusion by the endogenous stem cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims place no requirement as to when the cells are to be administered to the subject after the removal step. Yannaki et al taught the administration of “fresh”, noncryopreserved cells (pg 1583, col. 2), for which even Applicant hypothesizes that reinfusion may reasonably encompass but two days after harvest. 
	 

Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Applicant has provided no objective evidence to show that the administered HSCs of Yannaki et al are not only incapable of, but also failed to repopulate a vacant bone marrow niche. 
As a first matter, the instantly claimed method does not prohibit the administered HSCs from also populating a damaged tissue or organ in the recipient subject. 
As a second matter, the specification discloses that the transplanted or replacement [non-genetically modified] HSCs administered will compete with the remaining endogenous circulating HSCs to occupy the available niches in the bone marrow [0094]. Instant claims place no degree on the amount of ‘competition’ that is to be present so as to achieve the recited functional property of engrafting into the vacant bone marrow niches. Applicant’s argument evidences that even Applicant recognizes that the thus-administered HSCs of Yannaki et al will naturally be “competing with newly mobilized endogenous cells for the bone marrow niche”.

Applicant argues that the reinfused endogenous cells are not "transplant cells" and the availability of the bone marrow niche for repopulation of reinfused cells is not a necessary result of the Yannaki et al. protocol. In the absence of conclusive data and given the biological complexities the inherent replacement of cells in the bone marrow niche is speculation.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant provides a general allegation, yet fails to point to objective evidence for support of this position. Furthermore, to the elements that are above-argued, Applicant is respectfully reminded of the enormous breadth of the instant independent claim as it relates to the argued elements, and as it pertains to the specific embodiments taught by Yannaki et al. To the extent that Applicant argues 
	 
Applicant argues that the instant claims are directed to transplanting therapeutic cells to a subject’s bone marrow. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims fail to recite and/or require administration of the cells to the subject’s bone marrow. Rather, in light of the specification, the administration step may be performed intravenously, intramuscularly, intraperitoneally, intrathecally, intrapleurally, or even subcutaneously [0054, 57]. The specification fails to disclose administering the stem cells to the bone marrow, but rather, for example, administered by intravenous injection ([0095], “bone marrow transplantation by tail-vein injection”).
	 
Applicant argues that modification of Yannakie to coincide with the current claims by using transplant cells instead of endogenous stem cells would render Yannaki et al. inoperable for its intended purpose because if transplant cells are used as in the currently claimed invention there would be no preferred localization to a damaged liver due to the sequestration of the transplant cells in the bone marrow niche due to the removal of competing cells from the blood.
Applicant’s argument(s) has been fully considered, but is not persuasive. Yannaki et al teach the use of administering the subject’s/patient’s own HSCs. Instant claims recite that the stem cells are to be genetically modified, a limitation Yannaki et al do not teach. Thus, the only modification of Yannaki et al is to perform a genetic modification. Muller et al is considered relevant prior art for having disclosed a method of treating a non-cancerous condition, e.g. chirrhosis of the liver (claim 8), the method comprising the step of administering to the subject hematopoietic stem cells (claim 10) that have been genetically engineered (claim 5, “transforming the…stem cell…with a defined foreign nucleic acid”). Applicant has provided no objective evidence that the step of genetic modification, wherein the expression cassette encodes a therapeutic protein (Muller et al, [0016]) would render the method of Yannaki et al inoperable.


Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not prohibit or exclude the use of a DNA methylation modulator and/or chromatin acetylation modulator. 
	 
Applicant argues that Muller et al disclose HSC transplantation after high-dose chemotherapy/radiotherapy, effectively teaching away from its use in Yannaki et al protocols. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, Applicant appears to be citing the statement “HSC transplantation after high-dose chemotherapy/radiotherapy” of [0014] out of context. Rather, the complete phrase in ‘0014] “HSC transplantation after high-dose chemotherapy/radiotherapy during cancer therapies [emphasis added]”. Muller et al do not disclose that treatment of non-cancerous conditions, e.g. cirrhosis of liver [0014], requires a prior step of high-dose chemotherapy/radiotherapy, and thus is not considered to teach away, criticize, discredit, or otherwise discourage the Yannaki et al protocols.

4. 	Claims 3 and 5-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in IDS) in view of Muller et al (U.S. 2006/0084172), as applied to Claims 1-3, 5-6, 9, and 11 above, and in further view of Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS).
Determining the scope and contents of the prior art.
Neither Yannaki et al nor Muller et al teach/disclose wherein the method further comprises the step of administering a second mobilizing agent. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 7-8, Flomenberg et al is considered relevant prior art for having taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment (Title; pg 1873, col. 2, “The stem cells mobilized by A+G…”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Yannaki et al to further comprise the use of a second mobilization agent, e.g. AMD3100, with a reasonable expectation of success, the artisan being motivated to do so because Flomenberg et al taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Yannaki et al taught the stem cells are removed by apheresis (syn. leukaphereses; pg 1583, col. 2, last ¶, “two consecutive leukaphareses in each mobilization round”) before administering the replacement stem cells. 
With respect to Claim 3, Yannaki et al taught wherein the replacement stem cells are autologous (isolated from the patient) (pg 1583, col. 2, last ¶).
Muller et al disclosed the replacement stem cells are autologous (claim 7).
Flomenberg et al taught wherein the replacement stem cells are autologous (Abstract, “autologous transplantation”). 
With respect to Claim 5, Yannaki et al taught wherein the replacement stem cells are hematopoietic stem cells, to wit, CD34+ HSCs (pg 1583, col. 2, last ¶).
Muller et al disclosed wherein the replacement stem cells are hematopoietic stem cells (claim 10). 
Flomenberg et al taught wherein the replacement stem cells are hematopoietic stem cells (Abstract, “CD34+ cells for transplantation”). 
With respect to Claim 6, Yannaki et al taught the mobilization agent is G-CSF (pg 1583, col. 2, last ¶).
Flomenberg et al taught the first mobilization agent is G-CSF (Abstract; Figure 1).
With respect to Claim 9, Muller et al disclosed wherein the genetically modified replacement stem cells comprise a heterologous expression cassette, the foreign nucleic acid being operably linked to a suitable regulatory element ([0016], claim 5).
With respect to Claim 11, Muller et al disclosed wherein the expression cassette encodes a therapeutic protein [0016].
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Flomberg et al do not cure the defect of Yannaki et al in view of Muller et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Yannaki et al in view of Muller et al are discussed above and incorporated herein. Applicant does not contest the teachings of Flomberg et al as applied to the obviousness to modify the method of Yannaki et al to further comprise the use of a second mobilization agent, e.g. AMD3100, with a reasonable expectation of success, the artisan being motivated to do so because Flomenberg et al taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment. 

5. 	Claims 5 and 9-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yannaki et al (Exp. Hematol. 34: 1583-1587, 2006; of record in IDS) in view of Muller et al (U.S. 2006/0084172), and Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record in IDS), as applied to Claims 1-3, 5-9 and 11 above, and in further view of Eglitis et al (U.S. 2003/0003087).
Determining the scope and contents of the prior art.
Neither Yannaki et al, Muller et al, nor Flomenberg et al teach/disclose wherein the expression cassette comprises a tissue specific promoter.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 10 and 12, Eglitis et al is considered relevant prior art for having disclosed a method of treating a non-cancerous disease in a subject (claims 4-5), the method comprising the step of administering to said subject hematopoietic stem cells genetically engineered ([0020], claim 1) to express a therapeutic protein, to wit, GDNF (claim 3), wherein the vector uses a tissue-specific promoter to restrict gene expression ([0016], “cell type-specific promoters”), so as to avoid issues of toxicity per systemic expression and provide greater therapeutic precision for gene therapy.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first therapeutic protein, as taught by Muller et al, with a second therapeutic protein, i.e. GDNF, as disclosed by Eglitis et al, in a genetically engineered hematopoietic stem cell used in a method of non-cytotoxic stem cell transplantation for the treatment of a non-cancerous condition with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first therapeutic protein with a second therapeutic protein, i.e. GDNF, because Muller et al disclosed the therapeutic gene can be arbitrary, per the artisan’s discretion and goals [0016], and Eglitis et al disclosed the GDNF gene has therapeutic efficacy for the treatment of neurodegenerative disorders or ischemia. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Yannaki et al taught the stem cells are removed by apheresis (syn. leukaphereses; pg 1583, col. 2, last ¶, “two consecutive leukaphareses in each mobilization round”) before administering the replacement stem cells. 
With respect to Claim 3, Yannaki et al taught wherein the replacement stem cells are autologous (isolated from the patient) (pg 1583, col. 2, last ¶).
Muller et al disclosed the replacement stem cells are autologous (claim 7).
Flomenberg et al taught wherein the replacement stem cells are autologous (Abstract, “autologous transplantation”). 
With respect to Claim 5, Yannaki et al taught wherein the replacement stem cells are hematopoietic stem cells, to wit, CD34+ HSCs (pg 1583, col. 2, last ¶).
Muller et al disclosed wherein the replacement stem cells are hematopoietic stem cells (claim 10). 
Flomenberg et al taught wherein the replacement stem cells are hematopoietic stem cells (Abstract, “CD34+ cells for transplantation”). 
Eglitis et al taught wherein the replacement stem cells are hematopoietic stem cells ([0020], claim 1). 
With respect to Claim 6, Yannaki et al taught the mobilization agent is G-CSF (pg 1583, col. 2, last ¶).
Flomenberg et al taught the first mobilization agent is G-CSF (Abstract; Figure 1).
With respect to Claim(s) 7-8, Flomenberg et al is considered relevant prior art for having taught that the use of G-CSF with AMD3100 is superior to G-CSF for mobilizing hematopoietic stem cells and promoting autologous stem cell transplantation engraftment (Title; pg 1873, col. 2, “The stem cells mobilized by A+G…”).
With respect to Claim 9, Muller et al disclosed wherein the genetically modified replacement stem cells comprise a heterologous expression cassette, the foreign nucleic acid being operably linked to a suitable regulatory element ([0016], claim 5).
Eglitis et al disclosed wherein the genetically modified replacement stem cells comprise a heterologous expression cassette, the foreign nucleic acid being operably linked to a suitable regulatory element ([0051]).
With respect to Claim 11, Muller et al disclosed wherein the expression cassette encodes a therapeutic protein [0016].
Eglitis et al disclosed wherein the expression cassette encodes a therapeutic protein ([0051], claims 1 and 3). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Eglitis et al do not cure the defect of Yannaki et al in view of Muller et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Yannaki et al in view of Muller et al are discussed above and incorporated herein. Applicant does not contest the teachings of Eglitis et al as applied to the obviousness to substitute a first therapeutic protein, as taught by Muller et al, with a second therapeutic protein, i.e. GDNF, as disclosed by Eglitis et al, in a genetically engineered hematopoietic stem cell used in a method of non-cytotoxic stem cell transplantation for the treatment of a non-cancerous condition with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Citation of Relevant Prior Art
6. 	The instant specification discloses (Example 1) the ability to transplant hematopoietic stem cells from a first (donor) C57BL/6J inbred mouse into a second (recipient) C57BL/6J inbred mouse without performing a conditioning step that is cytoablative. 
 is considered relevant prior art for having taught the ability to successfully perform transplantation of bone marrow stem cells that give rise to hematopoietic stem cells from a first (donor) C57BL/6 B10.A inbred mouse into a second (recipient) C57BL/6 inbred mouse, wherein the method does not use administration of chemotherapy or irradiation to the subject prior to administering the replacement stem cells to the subject (pg 468, Methods). 
Thus, prior to the filing date of the instant application, those of ordinary skill in the art were previously aware of the scientific and technical concepts of transplanting hematopoietic stem cells without performing a conditioning step that is cytoablative. 

Rajvanshi et al (Gastroenterology 111: 1092-1102, 1996; of record in IDS) is considered relevant prior art for having taught the scientific concept that a positive correlation exists between repeated administration of a therapeutic cell population and the therapeutic outcome (pg 1095, col. 2, Results “Liver Repopulation Progressively Increases With Repeated Hepatocyte Transplantation”; Table 1, as many as three transplantations), and that repeated transplantation is safe (pg 1097, col. 1). 

Li (U.S. 2006/0018889) is considered relevant prior art for having disclosed genetically engineered hematopoietic stem cells comprising an expression cassette comprising a GDNF therapeutic gene [0181] operably linked to a tissue-specific promoter [0182], e.g. SMP promoter [1083, 316], said genetically modified HSCs being used in a method to treat a non-cancerous disease, the method comprising the step of transplanting the genetically engineered HSCs into a subject [0234]. 

Moon et al (U.S. 2006/014745) is considered relevant prior art for having disclosed genetically engineered hematopoietic stem cells (Figure 1) for the treatment of a non-cancerous disease, e.g. cirrhosis of the liver [0016, 18].

Conclusion
7. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633